FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 15, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 20-1382
                                                 (D.C. No. 1:06-CR-00155-DME-1)
STEPHEN VINCENT HUNT,                                        (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter is before the court on appellant Stephen Vincent Hunt’s

Unopposed Motion to Remand for Further Proceedings, in which he asks the court to

remand this appeal to the U.S. District Court for the District of Colorado for further

proceedings consistent with this court’s decisions in United States v. McGee,

No. 20-5047, 2021 WL 1168980 (10th Cir. Mar. 29, 2021) and United States v.

Maumau, No. 20-4056, 2021 WL 1217855 (10th Cir. Apr. 1, 2021).

      Upon consideration, the court grants the motion, dismisses this appeal, and

remands the case to the district court for further proceedings consistent with McGee

and Maumau, including, if appropriate, vacating the October 5, 2020 Order Granting

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Reconsideration (Doc. 406) and Denying Motion for Sentence Reduction under 18 U.S.C.

§ 3582(c)(1)(A)(i) (Doc. 394). [ECF No. 422].

      The mandate shall issue forthwith.


                                           Entered for the Court
                                           CHRISTOPHER M. WOLPERT, Clerk



                                           by: Lisa A. Lee
                                               Counsel to the Clerk




                                           2